Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to Application no.16/871,223.  All claims have been examined and are currently pending.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
3.	Claim 15 recites “as defined in any one of the of the above examples 1 to 26” and is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot refer to a preceding claim.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.

Allowable Subject Matter
4	Claims 2, 4-6, 9-10, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

5.	Claims 17-31, 33 are allowed.

Regarding claim 17 Thiergart, the closest art of record, teaches Decoder for decoding an encoded audio signal comprising directional audio coding parameters comprising encoded diffuseness parameters and encoded direction parameters, the decoder comprising:  10 
a parameter processor for decoding the encoded directional audio coding parameters to acquire a decoded diffuseness parameter with a first time or frequency resolution and decoded direction parameters with a second time or frequency resolution
(21: frequency band signals are analyzed to determine the direction of origin of sound and a diffuseness value for each frequency channel with a predetermined time resolution. This time resolution does not have be fixed and may, of course, be adapted to the recording environment. In DirAC, one or more audio channels are recorded or transmitted, together with the analyzed direction and diffuseness data -
[0027] FIG. 6 shows a decoder 620 for reconstruction of an audio signal. The decoder 620 comprises a direction selector 622 and an audio processor 624. According to the example of FIG. 6 a multi-channel audio input 626 recorded by several microphones is analyzed by a direction analyzer 628 which derives direction parameters indicating a direction of origin of a portion of the audio channels, i.e. the direction of origin of the signal portion analyzed. The direction, from which most of the energy is incident to the microphone is chosen and the recording position is determined for each specific signal portion. This can, for example, be also done using the DirAC-microphone-techniques previously described. Other directional analysis methods based on recorded audio information may be used to implement the analysis. As a result, the direction analyzer 628 derives direction parameters 630, indicating the direction of origin of a portion of an audio channel or of the multi-channel signal 626. Furthermore, the directional analyzer 628 may be operative to derive a diffuseness parameter 632 for each signal portion, for example, for each frequency interval or for each time-frame of the signal.
[0028] The direction parameter 630 and, optionally, the diffuseness parameter 632 are transmitted to the direction selector 620, which is implemented to select a desired direction for origin with respect to a recording position or a reconstructed portion of the reconstructed audio signal. Information on the desired direction is transmitted to the audio processor 624. The audio processor 624 receives at least one audio channel 634, having a portion, for which the direction parameters have been derived. The at least one channel modified by audio processor may, for example, be a down-mix of the multi-channel signal 626, generated by conventional multi-channel down-mix algorithms. One extremely simple case would be the direct sum of the signals of the multi-channel audio input 626. However, as the concept is not limited by the number of input channels, all audio input channels 626 can be simultaneously processed by audio decoder 620.
[0029] The audio processor 624 modifies the audio portion for deriving the reconstructed portion of the reconstructed audio signal, wherein the modifying comprises increasing an intensity of a portion of the audio channel having direction parameters indicating a direction of origin close to the desired direction of origin with respect to another portion of the audio channel having direction parameters indicating a direction of origin further away from the desired direction of origin. In the example of FIG. 6, the modification is performed by multiplying a scaling factor 636 (q) with the portion of the audio channel to be modified. That is, if the portion of the audio channel is analyzed to be originating from a direction close to the selected desired direction, a large scaling factor 636 is multiplied with the audio portion. Thus, at its output 638, the audio processor outputs a reconstructed portion of the reconstructed audio signal corresponding to the portion of the audio channel provided at its input. As furthermore indicated by the dashed lines at the output 638 of the audio processor 624, this may not only be performed for a mono-output signal, but also for multi-channel output signals, for which the number of output channels is not fixed or predetermined.
[0030] In other words, the audio decoder 620 takes its input from such directional analysis as, for example, used in DirAC. Audio signals 626 from a microphone array may be divided into frequency bands according to the frequency resolution of the human auditory system. The direction of sound and, optionally, diffuseness of sound is analyzed depending on time at each frequency channel. These attributes are delivered further as, for example, direction angles azimuth (azi) and elevation (ele), and as diffuseness index (T), which varies between zero and one.
[0031] Then, the intended or selected directional characteristic is imposed on the acquired signals by using a weighting operation on them, which depends on the direction angles (azi and ele) and, optionally, on the diffuseness (T). Evidently, this weighting may be specified differently for different frequency bands, and will, in general, vary over time.
[0034] The direction of origin of sound for the analyzed portion of the audio channel is transmitted to an audio decoder 750 for reconstructing the audio signal together with the omnidirectional channel 746. When diffuseness parameters 752 are present, the signal path is split into a non-diffuse path 754a and a diffuse path 754b. The non-diffuse path 754a is scaled according to the diffuseness parameter, such that, when the diffuseness .psi. is low, most of the energy or of the amplitude will remain in the non-diffuse path. Conversely, when the diffuseness is high, most of the energy will be shifted to the diffuse path 754b. In the diffuse path 754b, the signal is decorrelated or diffused using decorrelators 756a or 756b. Decorrelation can be performed using conventionally known techniques, such as convolving with a white noise signal, wherein the white noise signal may differ from frequency channel to frequency channel. As long as decorrelation is energy preserving, a final output can be regenerated by simply adding the signals of the non-diffuse signal path 754a and the diffuse signal path 754b at the output, since the signals at the signal paths have already been scaled, as indicated by the diffuseness parameter .psi..  15

But does not specifically teach
a parameter resolution converter for converting the encoded or decoded diffuseness parameters or the encoded or decoded direction parameters into converted diffuseness parameters or converted direction parameters comprising a third time or frequency resolution, the third time or frequency resolution being different from the 20first time or frequency resolution or the second time or frequency resolution or from the first time or frequency resolution and the second time or frequency resolution.  

Therefore the closest art of record does not teach or make obvious the limitations of the claim.
Independent claims 31, 33, and dependent claims 18-30 are also allowed for similar rationale and reasoning as claim 17, and because they depend on and further limit the independent claim.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “as defined in any one of the of the above examples 1 to 26”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1, 3, 7-8. 11-12, 14,16, 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thiergart 2012/0114126.

Regarding claim 1 Thiergart teaches Apparatus for encoding directional audio coding parameters comprising diffuseness parameters and direction parameters (fig 1, 3; para 2 parametric encoding; 4 directional audio coding…direction and diffuseness parameters; 67: transcoder processor; 68 combine DirAC and SAOC systems), comprising:  5 
a parameter calculator (fig 3) for calculating the diffuseness parameters with a first time or frequency resolution and for calculating the direction parameters with a second time or frequency resolution, wherein the second time or frequency resolution is different from the first time or frequency resolution (21: frequency band signals are analyzed to determine the direction of origin of sound and a diffuseness value for each frequency channel with a predetermined time resolution. This time resolution does not have be fixed and may, of course, be adapted to the recording environment. In DirAC, one or more audio channels are recorded or transmitted, together with the analyzed direction and diffuseness data.); and
10a quantizer and encoder processor (fig 3) for generating a quantized and encoded representation of the diffuseness parameters and the direction parameters (fig 3; [0110]: These parameters may either be used directly for subsequent SAOC decoder processing or they may be quantized and transmitted/stored
[0004] As an example, the Directional Audio Coding (DirAC) format for the representation of multi-channel sound is based on a downmix signal and side information containing direction and diffuseness parameters for a number of frequency subbands. Due to this parametrization, the DirAC system can be used to easily implement e.g. directional filtering and in this way to isolate sound that originates from a particular direction relative to a microphone array used to pick up the sound. In this way, DirAC can also be regarded as an acoustic front-end that is capable of certain spatial processing.
[0020] In the following paragraphs and within the application, the term "diffuseness" is to be understood as a measure for a non-directivity of sound. That is, sound arriving at the listening or recording position with equal strength from all directions, is maximally diffused. A common way of quantifying diffusion is to use diffuseness values from the interval [0, . . . , 1], wherein a value of 1 describes maximally diffused sound and a value of 0 describes perfectly directional sound, i.e. sound arriving from one clearly distinguishable direction only. One commonly known method of measuring the direction of arrival of sound is to apply 3 figure-of-eight microphones (X, Y, Z) aligned with Cartesian coordinate axes. Special microphones, so-called "B-Format microphones", have been designed, which directly yield all desired responses. However, as mentioned above, the W, X, Y and Z signals may also be computed from a set of discrete omnidirectional microphones.
[0021] In DirAC analysis, a recorded sound signal is divided into frequency channels, which correspond to the frequency selectivity of human auditory perception. That is, the signal is, for example, processed by a filter bank or a Fourier-transform to divide the signal into numerous frequency channels, having a bandwidth adapted to the frequency selectivity of the human hearing. Then, the frequency band signals are analyzed to determine the direction of origin of sound and a diffuseness value for each frequency channel with a predetermined time resolution. This time resolution does not have be fixed and may, of course, be adapted to the recording environment. In DirAC, one or more audio channels are recorded or transmitted, together with the analyzed direction and diffuseness data.
[0110]: These parameters may either be used directly for subsequent SAOC decoder processing or they may be quantized and transmitted/stored as part of an SAOC bitstream. Similarly, IOC parameters may be output or transmitted/stored as part of an SAOC bitstream.).  

Regarding claim 3 Thiergart teaches Apparatus of claim 1, wherein the parameter calculator is configured to calculate the diffuseness parameters and the direction parameters for a set of frequency bands, wherein a 25band comprising a lower center frequency is narrower than a band comprising a higher center frequency (21: frequency band signals are analyzed to determine the direction of origin of sound and a diffuseness value for each frequency channel with a predetermined time resolution).  

Regarding claim 7 Thiergart teaches Apparatus of claim 1, 35wherein the parameter calculator is configured to average using a weighted average, in which a diffuseness parameter or a direction parameter derived from an input 00787677.DOCXPC T/EP2018/081620 - Final Version US69 signal portion comprising a higher amplitude-related measure is weighted using a higher weighting factor compared to a diffuseness parameter or a direction parameter derived from an input signal portion comprising a lower amplitude-related measure (26 The DirAC parameterization can be used to easily implement a spatial filter with a desired spatial characteristic, for example only passing sound from the direction of a particular talker. This can be achieved by applying a direction/diffuseness and optionally frequency dependent weighting to the downmix signals as illustrated in FIGS. 6 and 7.;
27-29).  

Regarding claim 8 Thiergart teaches Apparatus of claim 7, wherein the amplitude-related measure is a power or an energy in the time portion or the frequency portion or a power or an energy exponentiated by a real non- 10negative number equal or different from 1 in the time portion or the frequency portion (27-29
29:  increasing an intensity of a portion of the audio channel having direction parameters indicating a direction of origin close to the desired direction of origin with respect to another portion of the audio channel having direction parameters indicating a direction of origin further away from the desired direction of origin.).  


Regarding claim 11 Thiergart teaches Apparatus of claim 1, 30wherein the parameter calculator is configured to calculate the initial direction parameters so that the initial direction parameters each comprise a Cartesian vector comprising a component for each of two or three directions, and wherein the parameter calculator is configured to perform the averaging for each individual component of the Cartesian vector separately, or wherein the components are 35normalized so that the sum of squared components of the Cartesian vector for a direction parameter is equal to unity (fig 5; 20: A common way of quantifying diffusion is to use diffuseness values from the interval [0, . . . , 1], wherein a value of 1 describes maximally diffused sound and a value of 0 describes perfectly directional sound, i.e. sound arriving from one clearly distinguishable direction only. One commonly known method of measuring the direction of arrival of sound is to apply 3 figure-of-eight microphones (X, Y, Z) aligned with Cartesian coordinate axes.; 25; 41).  

Regarding claim 12 Thiergart teaches Apparatus of claim 1, further comprising: 
a time-frequency decomposer for decomposing an input signal comprising a plurality 5of input channels into a time-frequency representation for each input channel (21 a recorded sound signal is divided into frequency channels, which correspond to the frequency selectivity of human auditory perception. That is, the signal is, for example, processed by a filter bank or a Fourier-transform to divide the signal into numerous frequency channels), or 
wherein the time-frequency decomposer is configured for decomposing the input signal comprising a plurality of input channels into a time-frequency representation for each input channel comprising the third time or frequency resolution or the fourth 10time or frequency resolution.  

Regarding claim 14 Thiergart teaches Apparatus of claim 1, 20wherein the apparatus is configured to associate an indication of the first or the second time or frequency resolution into the quantized and encoded representation for transmission to a decoder or for storage (fig 3; 20-21; 
27:decoder… direction analyzer 628 derives direction parameters 630, indicating the direction of origin of a portion of an audio channel or of the multi-channel signal 626. Furthermore, the directional analyzer 628 may be operative to derive a diffuseness parameter 632 for each signal portion, for example, for each frequency interval or for each time-frame of the signal.;
110: parameters may be quantized and transmitted/stored as part of an SAOC bitstream – including all necessary data for proper decoding and reconstruction).  

Regarding claim 16 Thiergart teaches Method for encoding directional audio coding parameters comprising diffuseness parameters and direction parameters, comprising: 
calculating the diffuseness parameters with a first time or frequency resolution and 35for calculating the direction parameters with a second time or frequency resolution, 00787677.DOCXPC T/EP2018/081620 - Final Version US71 wherein the second time or frequency resolution is different from the first time or frequency resolution; and 
generating a quantized and encoded representation of the diffuseness parameters 5and the direction parameters.  
Recites limitations similar to claim 1 and is rejected for similar rationale and reasoning 


Regarding claim 32 Thiergart teaches A non-transitory digital storage medium having a computer program stored thereon 20to perform the method for encoding directional audio coding parameters comprising diffuseness parameters and direction parameters, the method comprising: 
calculating the diffuseness parameters with a first time or frequency resolution and for calculating the direction parameters with a second time or frequency resolution, 25wherein the second time or frequency resolution is different from the first time or frequency resolution; and 
generating a quantized and encoded representation of the diffuseness parameters and the direction parameters,  30 when said computer program is run by a computer.  
Recites limitations similar to claim 1 and is rejected for similar rationale and reasoning 

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAUN ROBERTS/
Primary Examiner, Art Unit 2655